Denied and Opinion Filed January 21, 2020




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-19-01344-CV

              IN RE OLAFALLART GIPON AND JENNIFER GIPON, Relators

                    Original Proceeding from the 304th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. JC-17-00584

                               MEMORANDUM OPINION
                            Before Justices Myers, Molberg, and Nowell
                                    Opinion by Justice Molberg
        Before the Court is relator’s November 4, 2019 petition for writ of mandamus complaining

about the trial court’s dismissal of their amended motion to modify the parent-child relationship.

In their petition, relators request this Court to order the trial court to return the children to relators,

instruct the trial court to reinstate the case, and instruct the trial court to apply the correct law in

relator’s motion to modify. To be entitled to mandamus relief, relator must show both that the trial

court has clearly abused its discretion and that relators have no adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the

petition and mandamus record, we conclude relators have failed to show they are entitled to the

relief requested.

        Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief
sought).




                /Ken Molberg//
                KEN MOLBERG
                JUSTICE




191344f.p05




              –2–